Citation Nr: 0736605	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
April 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the veteran was scheduled for a hearing 
on July 28, 2006 with the undersigned Board member; however 
he failed to appear.  Accordingly, the Board considers the 
veteran's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2007).


FINDING OF FACT

The veteran's current level of hearing acuity in his right 
ear does not constitute a disability under VA regulations. 


CONCLUSION OF LAW

The veteran does not have right ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June and 
July of 2002, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

The veteran's DD Form 214, reveals that his military 
occupational specialty (MOS) was a rifleman, and notes that 
he received the purple heart with 1 star and the combat 
action ribbon, among other awards and medals.

A February 1968 entrance audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
-5
LEFT
5
-5
5
N/A
-5

An April 1972 separation examination showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
20
20
LEFT
35
20
25
35
30

An April 2003 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
30
LEFT
25
30
65
60
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.  The 
examiner noted sensorineural hearing loss sloping from mild 
at 4000 Hz to moderate at 8000 Hz in the right ear; and 
sensorineural hearing loss sloping from mild at 250 Hz to 
moderately severe at 2000 Hz in the left ear.  At this 
examination, the veteran reported significant noise exposure 
to artillery and small arms fire while in the military and an 
injury due to mortar fire in 1969.

An October 2003 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
15
30
LEFT
30
30
65
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear.  The 
examiner noted mild to moderate sensorineural hearing loss 
from 4000-8000 Hz in the right ear, and mild to severe 
sensorineural hearing loss from 250-8000 Hz in the left ear.  
At this examination, the veteran reported significant noise 
exposure to artillery and small arms fire, along with injury 
to his hearing as a result of an incident involving a hand 
grenade and another incident involving a booby trap.  The 
veteran also reported that he did construction work for 10 
years without hearing protection, and he reported no 
recreational noise exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When sensorineural hearing 
loss is shown, service incurrence or in-service aggravation 
may be presumed if the sensorineural loss is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

In this case, none of the audiological examinations 
pertaining to the veteran's right ear, including his February 
1968 entrance examination, his April 1972 separation 
examination, the April 2003 VA examination, and the October 
2003 VA examination, meets the criteria required for a 
hearing disability under VA regulations.  Specifically, none 
of the right ear audiologic evaluations shows auditory 
thresholds in any of the frequencies (500, 1000, 2000, 3000 
or 4000) at 40 decibels or greater; nor are 3 of the 
frequencies in the right ear at 26 decibels or greater; and 
no audiologic evaluation shows speech recognition scores 
using the Maryland CNC test at less than 94 percent.  See 
38 C.F.R. § 3.385.  Here, there is no medical evidence that 
the veteran's right ear hearing impairment constitutes a 
disability according to the pertinent VA regulations.  As 
such, without evidence of a current disability the analysis 
ends, and service connection must be denied.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


